



Exhibit 10.2
[splunklogoa01a02.gif]
Splunk Inc.
250 Brannan Street
San Francisco, CA 94107


March 15, 2016
Guido Schroeder
c/o Splunk Inc.
250 Brannan Street
San Francisco, CA 94107




Re: Transition Plan and Release Agreement


Dear Guido,
Thank you for all your work on behalf of Splunk. We wish you all the best as you
move forward. This letter and the enclosed Release Agreement and Confirmatory
Release Agreement set forth our agreements regarding your transition and
termination of employment with Splunk Inc. (“Splunk” or the “Company”). This
letter explains your rights and obligations and those of the Company during your
employment and upon termination of your employment. The Release Agreement shall
govern any conflict with the contents of this letter.
We have agreed that you will remain an employee of Splunk and your employment
will terminate, pursuant to the terms of the attached Release Agreement,
effective on or before April 29, 2016 (your “Termination Date”). Prior to your
Termination Date:
(1)
Between the date of this letter through the Termination Date, you will continue
to be paid your current annualized base salary of $330,000. You will continue to
participate in Splunk’s equity plans in which you are currently participating,
and the equity awards you previously received will continue to vest in
accordance with the terms of the applicable equity plan. You will also continue
to participate in the Splunk benefit plans in which you are currently
participating;



(2)
You acknowledge that the amounts stated in paragraph (1) above comprise all
salary, bonus, compensation and benefits that will be payable or provided to you
as a result of your continued employment with Splunk, and you are not eligible
to receive any compensation or benefits under any other Company plan or program.
All amounts will be paid in accordance with Splunk’s standard practices, and
less deductions and withholdings;



(3)
You will remain an “at will” employee, which means that either you or Splunk may
terminate your employment at any time, with or without cause and with or without
reason. You must comply with all applicable Splunk policies and practices
(including, but not limited to, the Code of Business Conduct and Ethics and
Insider Trading Policy), and the terms of the attached Release Agreement both
prior to and after your Termination Date, as applicable;



(4)
Prior to the Termination Date you will, as requested, remain available in
person, by phone and electronic means and provide reasonable and timely
assistance to answer questions and transition your duties and responsibilities;



(5)
Both prior to and after the Termination Date, you agree that at the Company’s
request, you will provide reasonable assistance to the Company or any associated
company in any threatened or actual litigation, arbitration, investigation or
regulatory proceeding concerning it or them where you have knowledge of any
facts or other matters which the Company or any associated company reasonably
considers is relevant to such legal proceedings (including but not limited to
giving statements, affidavits, testimony, meeting with legal and other
professional advisers, attending interviews, hearings and giving evidence). The
Company will, to the extent permitted by law and applicable court rules,
reimburse you for reasonable out-of-pocket expenses you incur in extending such
cooperation, in accordance with the Company’s Travel and Expense Policy; and








--------------------------------------------------------------------------------





(6)
If you voluntarily resign before the Termination Date, or if you are hired into
a position outside the Company and intend to begin your new employment before
the Termination Date, you must provide prompt written notice to Splunk regarding
the date you intend to resign or begin your new employment, as applicable, and
the compensation and benefits described in paragraph (1) above (the "Additional
Compensation and Benefits") will end immediately upon the earlier of the date
you voluntarily resign or the date you begin your new employment. In this
instance, you will still receive the Severance Benefits (defined below), subject
to adjustment of the date under which your coverage under Splunk's health plans
will end, provided you sign and return the Release Agreement on or before April
8, 2016 and not revoke the same, as described below) and the Confirmatory
Release Agreement (attached hereto as Attachment 3) on the date your employment
terminates.



Splunk is offering you the Additional Compensation and Benefits described above,
in exchange for your agreement to release all claims known or unknown against
Splunk, its past and present parent companies, subsidiaries, affiliates, related
entities, and each of their past and present agents, officers, directors,
shareholders, employees, attorneys, insurers, successors and assigns. You also
agree to release any claims arising under the Age Discrimination in Employment
Act of 1967 (“ADEA”) as amended by the Older Workers’ Benefit Protection Act
(“OWBPA”). If you wish to accept such Additional Compensation and Benefits in
consideration for these releases, your signature on the enclosed Release
Agreement will reflect your agreement. Before signing the Release Agreement, you
are advised to consult an attorney. You may take up to April 8, 2016 to consider
whether you wish to accept the Additional Compensation and Benefits; this
provides you with more than 21 days from receipt of the Release Agreement.
Please note that even if you do sign the Release Agreement, you may change your
mind and revoke the Release Agreement and forego the Additional Compensation and
Benefits and Severance Benefits (described below), provided you notify Leonard
Stein in writing no later than seven (7) days following your signing of the
Release Agreement that you no longer want the Additional Compensation and
Benefits or Severance Benefits.
Effective on your Termination Date, you will no longer be an employee of the
Company. If you comply with the foregoing and sign the Confirmatory Release
Agreement on your Termination Date and return it to Leonard Stein by noon PT on
that date, you will receive the severance benefits described below (the
“Severance Benefits”). If the Company does not receive the signed Confirmatory
Release Agreement as described above, you will not receive any Severance
Benefits, however the Release Agreement will remain in full force and effect.
Each of the following will constitute the Severance Benefits and will be paid or
provided in accordance with Splunk’s standard practices and less deductions and
withholdings:
(1)
A lump sum payment equal to six (6) months of your then-current base salary in
the amount of $165,000;



(2)
A pro-rated portion of your annual bonus for the year of termination, payable at
target in the amount of $57,750.00;



(3)
Your coverage under the Splunk group health plans is scheduled to end on April
30, 2016. However, you will have the opportunity to continue the benefits under
the Splunk group health plans under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) to the same extent previously provided, for
six (6) months, through October 31, 2016, or until you become eligible for group
health insurance benefits from another employer or entity, whichever occurs
first. You understand that you must inform Splunk if you receive group health
coverage from another employer or entity before October 31, 2016, and that you
may not increase the number of designated dependents, if any, during this time
unless you do so at your own expense. The period of such Splunk-paid COBRA
coverage shall be considered part of your COBRA coverage entitlement period, and
may, for tax purposes, be considered income to you. This benefit will only be
provided to the extent allowable by law. If such payment of COBRA premiums would
result in a Splunk excise tax, then no such premiums will be paid, and if doing
so would not cause imposition of an excise tax you will be paid a single lump
sum of $12,000. You have been advised by Splunk to consult with Vita or an
advisor of your choice regarding COBRA continuation coverage or other coverage
options through the Health Insurance Marketplace, Medicaid or other group health
plan coverage options (such as a spouse’s plan) through what is called a
“special enrollment” period. Splunk does not guarantee or imply that a “special
enrollment” period or an “open enrollment” period will be available to you on,
or shortly after October 31, 2016;



(4)
Acceleration of vesting as to six (6) months of shares subject to all equity
awards which have been granted to you. Such accelerated vesting shall be
measured from the Termination Date. You shall have six (6) months following your
separation from service from the Company in which to exercise all vested options
that have been granted to you. For the avoidance of doubt, any equity: 1)
granted in calendar year 2016 (whether RSUs or PSUs); or 2) that is scheduled to
vest after October 29, 2016 shall not be earned or vested and all such equity
shall be cancelled on or around the Termination Date;



(5)
Outplacement services for up to six (6) months following your Termination Date
will be provided by an outplacement services firm selected by Splunk. Splunk
will pay the outplacement services firm directly;






--------------------------------------------------------------------------------







(6)
If you are terminated with Cause (as that term is defined in your Change in
Control Letter dated March 23, 2012) (the “Change in Control Letter”), the
Additional Compensation and Benefits will end immediately and you will not
receive any Severance Benefits. If you are terminated for any reason without
Cause not during the Change in Control Period (as defined in your Change in
Control Letter), and provided that you sign and return the Release Agreement and
Confirmatory Release Agreement as provided herein, you will receive any unpaid
Additional Compensation and Benefits and Severance Benefits; and



(7)
Effective as of your Termination Date, your Change in Control Letter shall
terminate, however paragraphs 3 (Confidentiality); 4 (At-Will Employment); 6
(Section 409A Matters); 7 (Definitions); and 8 (Arbitration) shall continue in
full force and effect, except as specifically modified by the Release Agreement.



Please note that your obligations under your Employee Invention Assignment and
Confidentiality Agreement remain in effect. We have enclosed a copy of that
signed Agreement in Attachment 2 to the Release Agreement.
Guido, it is a pleasure to be your colleague. Splunk thanks you for your
contributions and wishes you well in your future pursuits.
Very truly yours,
 
 
/s/ Tracy Edkins
 
 
Tracy Edkins
 
 
Chief Human Resources Officer
 
 



Acknowledged and Agreed:
/s/ Guido Schroeder
 
 
Guido Schroeder
 
 
 
 
 
Dated: March 15, 2016
 
 






























--------------------------------------------------------------------------------





RELEASE AGREEMENT
I, Guido Schroeder give this general release in consideration of the agreements
by Splunk Inc. (“Splunk”) set forth in the letter dated March 15, 2016 (attached
hereto as Attachment 1), including without limitation, the provision of the
Additional Compensation and Benefits (as defined therein).
RELEASE
1.Release of All Claims. On behalf of my heirs, spouse and assigns, I hereby
completely release and forever discharge Splunk, its past and present parent
companies, subsidiaries, affiliates, related entities, and each of their past
and present agents, officers, directors, shareholders, employees, attorneys,
insurers, successors and assigns (collectively referred to as the “Company”)
from any and all claims, of any and every kind, nature and character, known or
unknown, foreseen or unforeseen, based on any act or omission occurring prior to
the date of this Release Agreement, to the fullest extent allowed by law,
including but not limited to any claims arising out of my offer of employment,
my employment, my compensation, or termination of my employment with Splunk. The
matters released include, but are not limited to, any claims under federal,
state or local laws, including claims arising under the Age Discrimination in
Employment Act of 1967 (“ADEA”) as amended by the Older Workers’ Benefit
Protection Act (“OWBPA”), and any common law tort, contract or statutory claims,
and any claims for attorneys’ fees and costs. Nothing in this Release Agreement
shall be construed to prohibit me from filing a charge with a federal, state or
local agency or participating in any investigation or proceeding conducted by a
government agency. Notwithstanding the foregoing, to the maximum extent
permitted by law, I agree to waive my right to recover monetary damages from the
Company in any charge, complaint, or lawsuit filed by me or by anyone else on my
behalf for any released claims. Further, claims challenging the validity of this
Release Agreement under the ADEA as amended by the OWBPA are not released.


2.Waiver of Unknown Claims. I understand and agree that this Release Agreement
extinguishes all claims, whether known or unknown, foreseen or unforeseen. I
expressly waive any rights or benefits under Section 1542 of the California
Civil Code, or any equivalent statute. California Civil Code Section 1542
provides as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
I fully understand that, if any fact with respect to any matter covered by this
Release Agreement is found hereafter to be other than or different from the
facts now believed by me to be true, I expressly accept and assume that this
Release Agreement shall be and remain effective, notwithstanding such difference
in the facts.
3.Enforcement of This Release Agreement. I also understand and agree that if any
suit, affirmative defense, or counterclaim is brought to enforce the provisions
of this Release Agreement, with the exception of a claim brought by me as to the
validity of this Release Agreement under the ADEA as amended by the OWBPA, the
prevailing party shall be entitled to its costs, expenses, and attorneys’ fees
as well as any and all other remedies specifically authorized under the law.


4.Representation Concerning Filing of Legal Actions; Covenant Not to Sue. I
represent that, as of the date of this Release Agreement, I have not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against the Company in any court or with any governmental agency. To the maximum
extent permitted by applicable law, I agree not to pursue any action nor seek
damages or any other remedies for any released claims. I agree to execute any
and all documents necessary to request dismissal or withdrawal, or to opt-out of
such claims, with prejudice.


5.No Disparagement. I agree not to make any voluntary statements, written or
oral, or cause or encourage others to make any such statements that defame,
disparage or criticize the personal and/or business reputations, practices or
conduct of the Company or its employees. This Section 5 shall not apply to
communications with government agencies.


6.Return of Splunk Property. By signing this Release Agreement, I represent and
warrant that I have or will return to Splunk on or before the Termination Date,
all Splunk materials, documents containing confidential, proprietary or trade
secret information (regardless of the media or forum on which they are kept)
including all copies and excerpts of the same, and property and equipment,
including but not limited to laptop computers and other devices, corporate
credit cards, building keys or access cards. In addition, I represent and
warrant that on or before the Termination Date, I will personally delete, erase
and/or permanently remove any and all Splunk information from all personal
computers, tablets, mobile phones and other electronic devices, physical and
virtual databases, and all other locations, and permanently disable access to
any Splunk repositories, databases or directories (including, without
limitation, Box, Perforce, Stash, Jenkins, Confluence, JIRA, GitHub, Apttus,
Salesforce, etc.) through my personal account or device.





--------------------------------------------------------------------------------





7.Miscellaneous. I acknowledge that during my employment I obtained
confidential, proprietary and trade secret information, including information
relating to Splunk’s products, plans, designs, employees, agents, consultants
and other valuable confidential information. I agree not to use or disclose any
such confidential information unless required by subpoena or court order, and I
will first give Splunk written notice of such subpoena or court order with
reasonable advance notice to permit Splunk to oppose such subpoena or court
order if it chooses to do so.


I also agree that for a period of one (1) year after the termination of my
employment with Splunk, I shall not solicit or attempt to solicit any employee,
agent or consultant of Splunk to terminate his or her employment with or
services to Splunk. Splunk and I agree that the provisions of this paragraph
contain restrictions that are not greater than necessary to protect the
interests of Splunk. In the event of the breach or threatened breach by me of
this paragraph, Splunk, in addition to all other remedies available to it at law
or in equity, will be entitled to seek injunctive relief and/or specific
performance to enforce this paragraph.
8.Confidentiality. I agree that I will not disclose voluntarily or allow anyone
else to disclose either the existence, reason for or contents of this Release
Agreement without Splunk’s prior written consent, unless required to do so by
law. Notwithstanding this provision, I am authorized to disclose this Release
Agreement to my spouse, attorneys and tax advisors on a “need to know” basis, on
the condition that they agree to hold the terms of the Release Agreement,
including the settlement payments, in strictest confidence. I am further
authorized to make appropriate disclosures as required by law, provided that I
notify Splunk in writing of such legal obligations to disclose at least five (5)
business days in advance of disclosure.


9.Severability. In the event any provision of this Release Agreement shall be
found unenforceable by an arbitrator or a court of competent jurisdiction, the
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that Splunk
shall receive the benefits contemplated herein to the fullest extent permitted
by law. If a deemed modification is not satisfactory in the judgment of such
arbitrator or court, the unenforceable provision shall be deemed deleted, and
the validity and enforceability of the remaining provisions shall not be
affected thereby.


10.Entire Agreement. This Release Agreement constitutes the entire agreement
between myself and Splunk with respect to any matters referred to in the Release
Agreement. The Release Agreement supersedes any and all other agreements between
myself and Splunk, except for the Employee Invention Assignment and
Confidentiality Agreement, attached hereto in Attachment 2, which remains in
full force and effect. No other consideration, agreements, representations, oral
statements, understandings or course of conduct which are not expressly set
forth in the Release Agreement shall be implied or are binding. The Release
Agreement may only be modified in a writing signed by myself and an authorized
representative of Splunk. I am not relying upon any other agreement,
representation, statement, omission, understanding, or course of conduct which
is not expressly set forth in this Release Agreement. I understand and agree
that neither this Release Agreement nor any part thereof shall be deemed or
construed at any time or for any purpose as an admission of any liability or
wrongdoing by either myself or Splunk. The terms and conditions of this Release
Agreement will be interpreted and construed in accordance with the laws of
California.


I have read this Release Agreement and understand all of its terms. Prior to
signing this Release Agreement, I have apprised myself of sufficient relevant
information in order that I might intelligently exercise my own judgment. Splunk
has informed me in writing to consult an attorney before signing this Release
Agreement, if I wish. Splunk and I agree that any later agreed-upon changes to
this Release Agreement do not restart the running of the twenty-one (21) day
period. Once this signed Release Agreement is returned to Splunk (Attention:
Leonard Stein), I can revoke it by notifying Leonard Stein, in writing via hand
delivery, email or fax no later than seven (7) days following my execution of
this Release Agreement. Splunk must receive the revocation by 5:00 pm on the
seventh day in order for the revocation to be effective. This Release Agreement
shall not become effective or enforceable until such revocation period has
expired. I acknowledge and agree that this Release Agreement is executed
voluntarily and with full knowledge of its legal significance.
EMPLOYEE'S ACCEPTANCE OF RELEASE AGREEMENT
I HAVE CAREFULLY READ AND FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ALL THE
TERMS OF THE RELEASE AGREEMENT IN EXCHANGE FOR THE ADDITIONAL COMPENSATION AND
BENEFITS TO WHICH I WOULD OTHERWISE NOT BE ENTITLED. I ACKNOWLEDGE THAT TO
RECEIVE THE SEVERANCE BENEFITS, I MUST ALSO SIGN THE CONFIRMATORY RELEASE
AGREEMENT ON MY TERMINATION DATE.
Dated: March 17, 2016
 
/s/ Guido Schroeder
(Must be signed and returned on or before April 8, 2016)
 
Guido Schroeder






--------------------------------------------------------------------------------





ATTACHMENT 1
Transition Plan and Release Agreement Letter
Dated March 15, 2016
[See Above.]

























































--------------------------------------------------------------------------------





ATTACHMENT 2
EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT
In consideration of, and as a condition of my employment with Splunk Inc., a
Delaware corporation (the “Company”), I hereby represent to, and agree with the
Company as follows:


1.Purpose of Agreement. I understand that the Company is engaged in a continuous
program of research, development, production and marketing in connection with
its business and that it is critical for the Company to preserve and protect its
“Proprietary Information” (as defined in Section 7 below), its rights’ in
“Inventions” (as defined in Section 2 below) and in all related intellectual
property rights. Accordingly, I am entering into this Employee Invention
Assignment and Confidentiality Agreement (this “Agreement”) as a condition of my
employment with the Company, whether or not I am expected to create inventions
of value for the Company.


2.Disclosure of Inventions. I will promptly disclose in confidence to the
Company all inventions, improvements, designs, original works of authorship,
formulas, processes, compositions of matter, computer software programs,
databases, mask works and trade secrets that I make or conceive or first reduce
to practice or create, either alone or jointly with others, during the period of
my employment, whether or not in the course of my employment, and whether or not
patentable, copyrightable or protectable as trade secrets (the “Inventions”).


3.Work for Hire; Assignment of Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under the Copyright Act and that the Company will be considered the
author and owner of such copyrightable works. I agree that all Inventions that
(i) are developed using equipment, supplies, facilities or trade secrets of the
Company, (ii) result from work performed by me for the Company, or (iii) relate
to the Company’s business or current or anticipated research and development
(the “Assigned Inventions”), will be the sole and exclusive property of the
Company and are hereby irrevocably assigned by me to the Company. Attached
hereto as Exhibit A is a list describing all inventions, original works of
authorship, developments and trade secrets which were made by me prior to the
date of this Agreement, which belong to me and which are not assigned to the
Company (“Prior Inventions”). If no such list is attached, I represent that
there are no such Prior Inventions. I acknowledge and agree that if I use any of
my Prior Inventions in the scope of my employment, or include them in any
product or service of the Company, I hereby grant to the Company a perpetual,
irrevocable, nonexclusive, world-wide, royalty-free license to use, disclose,
make, sell, copy, distribute, modify and create works based on, perform or
display such Prior Inventions and to sublicense third parties with the same
rights.


4.Labor Code Section 2870 Notice. I have been notified and understand that the
provisions of Sections 3 and 5 of this Agreement do not apply to any Assigned
Invention that qualifies fully under the provisions of Section 2870 of the
California Labor Code, which states as follows:


ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (2) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER. TO THE EXTENT A PROVISION IN AN EMPLOYMENT
AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE
EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA LABOR CODE SECTION
2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS STATE AND IS
UNENFORCEABLE.


5.Assignment of Other Rights. In addition to the foregoing assignment of
Assigned Inventions to the Company, I hereby irrevocably transfer and assign to
the Company: (i) all worldwide patents, patent applications, copyrights, mask
works, trade secrets and other intellectual property rights, including but not
limited to rights in databases, in any Assigned Inventions, along with any
registrations of or applications to register such rights; and (ii) any and all
“Moral Rights” (as defined below) that





--------------------------------------------------------------------------------





I may have in or with respect to arty Assigned Inventions. I also hereby forever
waive and agree never to assert any and all Moral Rights I may have in or with
respect to any Assigned Inventions, even after termination of my work on behalf
of the Company. “Moral Rights” mean any rights to claim authorship of or credit
on an Assigned Inventions, to object to or prevent the modification or
destruction of any Assigned Inventions or Prior Inventions licensed to Company
under Section 3, or to withdraw from circulation or control the publication or
distribution of any Assigned Inventions or Prior Inventions licensed to Company
under Section 3, and any similar right, existing under judicial or statutory law
of any country or subdivision thereof in the world, or under any treaty,
regardless of whether or not such right is denominated or generally referred to
as a “moral right.”


6.Assistance. I agree to assist the Company in every proper way to obtain for
the Company and enforce patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Company’s Assigned Inventions in any
and all countries. I will execute any documents that the Company may reasonably
request for use in obtaining or enforcing such patents, copyrights, mask work
rights, trade secrets and other legal protections. My obligations under this
paragraph will continue beyond the termination of my employment with the
Company, provided that the Company will compensate me at a reasonable rate after
such termination for time or expenses actually spent by me at the Company’s
request on such assistance. I appoint the Secretary of the Company as my
attorney-in-fact to execute documents on my behalf for this purpose.


7.Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
of a confidential or secret nature that may be disclosed to me by the Company or
a third party that relates to the business of the Company or to the business of
any parent, subsidiary, affiliate, customer or supplier of the Company or any
other party with whom the Company agrees to hold information of such party in
confidence (the “Proprietary Information”). Such Proprietary Information
includes, but is not limited to, Assigned Inventions, marketing plans, product
plans, business strategies, financial information, forecasts, personnel
information, customer lists and data, and domain names.


8.Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Company, except as may be necessary to
perform my duties as an employee of the Company for the benefit of the Company.
Upon termination of my employment with the Company, I will promptly deliver to
the Company all documents and materials of any nature pertaining to my work with
the Company. I will not take with me or retain any documents or materials or
copies thereof containing any Proprietary Information.


9.No Breach of Prior Agreement. I represent that my performance of all the terms
of this Agreement and my duties as an employee of the Company will not breach
any invention assignment, proprietary information, confidentiality or similar
agreement with any former employer or other party. I represent that I will not
bring with me to the Company or use in the performance of my duties for the
Company any documents or materials or intangibles of a former employer or third
party that are not generally available to the public or have not been legally
transferred to the Company.


10.Efforts; Duty Not to Compete. I understand that my employment with the
Company requires my undivided attention and effort during normal business hours.
While I am employed by the Company, I will not, without the Company’s express
prior written consent, provide services to, or assist in any manner, any
business or third party if such services or assistance would be in direct
conflict with the Company’s business interests.


11.Notification. I hereby authorize the Company to notify third parties,
including, without limitation, customers and actual or potential employers, of
the terms of this Agreement and my responsibilities hereunder.


12.Non-Solicitation of Employees/Consultants. During my employment with the
Company and for a period of one (1) year thereafter, I will not directly or
indirectly solicit away employees or consultants of the Company for my own
benefit or for the benefit of any other person or entity.


13.Non-Solicitation of Suppliers/Customers. During my employment with the
Company and after termination of my employment, I will not directly or
indirectly solicit or take away suppliers or customers of the Company if the
identity of the supplier or customer or information about the supplier or
customer relationship is a trade secret or is otherwise deemed confidential
information within the meaning of California law.


14.Injunctive Relief. I understand that in the event of a breach or threatened
breach of this Agreement by me the Company may suffer irreparable harm and will
therefore be entitled to injunctive relief to enforce this Agreement.


15.Governing Law; Severability. This Agreement will be governed by and construed
in accordance with the laws of the State of California, without giving effect to
its laws pertaining to conflict of laws. If any provision of this Agreement is
determined by any court or arbitrator of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such provision





--------------------------------------------------------------------------------





will be enforced to the maximum extent possible given the intent of the parties
hereto. If such clause or provision cannot be so enforced, such provision shall
be stricken from this Agreement and the remainder of this Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Agreement.


16.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.


17.Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.


18.Amendment and Waivers. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns. No
delay or failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.


19.Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.


20.Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.


21.“At Will” Employment. I understand that this Agreement does not constitute a
contract of employment or obligate the Company to employ me for any stated
period of time. I understand that I am an “at will” employee of the Company and
that my employment can be terminated at any time, with or without notice and
with or without cause, for any reason or for no reason, by either the Company or
myself. I acknowledge that any statements or representations to the contrary are
ineffective, unless put into a writing signed by the Company. I further
acknowledge that my participation in any stock option or benefit program is not
to be construed as any assurance of continuing employment for any particular
period of time.
This Agreement shall be effective as of the first day of my employment by the
Company, which is April 2, 2012.
EMPLOYEE:
 
 
 
 
 
Signature: /s/ Guido Schroeder
 
 
Print Name: Guido Schroeder
 
 

SPLUNK INC.:
 
 
 
 
 
By: /s/ Helen Fahey
 
 
Name: Helen Fahey
 
 
Title: HR
 
 

[Signature Page to Splunk Inc. Employee Invention Assignment and Confidentiality
Agreement]











--------------------------------------------------------------------------------





ATTACHMENT 3
CONFIRMATORY RELEASE AGREEMENT


In consideration of the Severance Benefits set forth in the letter dated March
15, 2016, I hereby re-execute this general release (hereinafter the
“Confirmatory Release Agreement”):
Whereas, the terms and definitions from the letter dated March 15, 2016 and the
Release Agreement signed on or before April 8, 2016 are incorporated herein by
reference.
1.
Termination of Employment. My employment with Splunk terminated on the
Termination Date.



2.
Affirmation of Release Agreement. To the extent that I have or may have a claim
against the Company arising out of or in connection with my employment or its
termination or after the date on which I executed the Release Agreement, I
hereby release all such claims. Without limiting the foregoing, I reaffirm the
Release Agreement in its entirety, including but not limited to the Release of
All Claims contained therein, which in accordance with the conditions to which
it is subject, will remain in full force and effect.



I have read this Confirmatory Release Agreement and understand all of its terms.
Prior to signing this Confirmatory Release Agreement, I have apprised myself of
sufficient relevant information in order that I might intelligently exercise my
own judgment. Splunk has informed me in writing to consult an attorney before
signing this Confirmatory Release Agreement, if I wish. I acknowledge that
Splunk has provided me with more than twenty-one (21) days to review this
Confirmatory Release Agreement. I acknowledge and agree that this Confirmatory
Release Agreement is executed voluntarily and with full knowledge of its legal
significance.
EMPLOYEE'S ACCEPTANCE OF CONFIRMATORY RELEASE AGREEMENT
I HAVE CAREFULLY READ AND FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ALL THE
TERMS OF THE CONFIRMATORY RELEASE AGREEMENT IN EXCHANGE FOR THE SEVERANCE
BENEFITS TO WHICH I WOULD OTHERWISE NOT BE ENTITLED.
Dated: April 29, 2016
 
/s/ Guido Schroeder
(Must be signed and returned by noon PT on April 29, 2016)
 
Guido Schroeder







    









